The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of US Application serial Number 14/872,640 which is now issued as US 10,443,736.
Checked references of parent and current application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/14/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0148277 (Tholen et al) in view of US 2005/0194745 (Hogg). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Tholen discloses a stator and blade outer airseal assembly of a gas turbine engine (Figures 1-4), comprising: 
a blade outer airseal having a radially extending first surface relative to a gas turbine engine central axis (figs 1-3 and as shown below in the annotated version of fig 2 of Tholen, the surface of stationary component 1 toward components 123 and 125 defines the first surface; the first surface extends radially to the axis 114; the stationary components 1 and components 123 and 125 together form the blade outer airseal, denoted as 26; and the outer blade airseal restricts the fluid flow from high pressure side to low pressure side); 
a stator having a radially extending second surface relative to the gas turbine engine central axis and axially offset from the first surface defining an axial gap through which a fluid can flow (fig 2 and as shown below, the components 123 and 125 defines the stator; the surface of stator toward stationary component 1 defines the second surface, and the second surface extends radially to the axis 114; the gap between the two surfaces defines the axial gap, and the first and second surfaces are axially offset; it is inherent that turbine operates in a high pressure environment, and thus fluid flows gaps from high pressure to low pressure through the gap between the first and second surfaces); and 
at least one recess formed in one of the first surface and the second surface oriented such that the fluid flow through the axial gap crosses the at least one recess, the recess enlarging the axial gap, thereby urging expansion and then contraction of the fluid flow through the axial gap, thereby inhibiting fluid flow through the axial gap (lacks disclsoure) (Tholen discloses a seal system in a turbine environment, and the fluid flow 
Tholen discloses the sealing system, but is silent about the recess urges expansion and then contraction of the fluid through the axial gap thereby inhibiting fluid flow through the axial gap. Hogg teaches that labyrinth seals present obstructions to the flow of fluid in the flow path; the obstructions constrict the flow area of the flow path so that the fluid is forced to accelerate and thus become of relatively low pressure, and then to decelerate very rapidly as it passes through the seal.  The rapid deceleration of fluid as its exits the constriction causes uncontrolled expansion of the fluid. The flow of fluid through the constricted area and un-constricted area urge the fluid for contraction and expansion as the fluid passes through the recesses of varying cross-sections. Thus the fluid flow through the recesses is inhibited and effective sealing is achieved (abstract; ¶ 3). Hogg teaches a known method of having recess that is configured to urge expansion and then contraction of the fluid through the recesses thereby inhibiting fluid flow through the recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include in the sealing system of Tholen the method of having recess that urges expansion and then contraction of the 



    PNG
    media_image1.png
    865
    775
    media_image1.png
    Greyscale

As to claim 2, Tholen discloses the sealing system of claim 1, wherein the at least one recess forms sharp corners, where the at least one recess intersects with the one of the first surface or the second surface in which the recess is formed (fig 2).  

As to claim 3, Tholen discloses the sealing system of claim 1, except for wherein the at least one recess is at least two recesses, a first of the two recesses being formed in the first surface and a second of the two recesses being formed in the second surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two recesses in the first and second surfaces, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having tow recesses would provide additional resistance to fluid flow and thus an effective sealing environment.


As to claim 4, Tholen discloses the sealing system of claim 3, wherein the first of the at least two recesses is positioned symmetrically across the gap from the second of the two recesses (when duplicated, the recesses can be positioned symmetrically or asymmetrically depending on the intended sealing environment).

As to claim 5, Tholen discloses the sealing system of claim 3, wherein the first of the at least two recesses is positioned asymmetrically across the gap from the second of the two recesses (when duplicated, the recesses can be positioned symmetrically or asymmetrically depending on the intended sealing environment).

As to claim 6, Tholen discloses the sealing system of claim 3, wherein the first of the two recesses is dimensionally identical to the second of the two recesses (duplication of recesses will result in identical dimensions).

As to claim 7, Tholen discloses the sealing system of claim 3, wherein the at least two recesses is at least four recesses, with at least two recesses disposed at the first surface and at least two recesses disposed at the second surface (multiple duplication of recesses on both surfaces).
     
As to claim 8, Tholen modified with Hogg teaches the sealing system of claim 1, wherein the fluid flow through the gap is inhibited via rapid expansion and contraction of the fluid flow at the at least one recess (Hogg teaches that labyrinth seals present obstructions to the flow of fluid in the flow path to create rapid expansion and contraction of the fluid flow, thus inhibiting the fluid flow and to yield effective sealing (abstract and ¶ 3 of Hogg). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,443,736. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The scope of the current application is directed to a seal between a stator and an outer seal component. An axial gap exists between the radial surfaces of the stator and the outer seal. A recess is formed on the radial surfaces of the stator and the outer seal resulting in enlargement of the axial gap at the recess area. Thereby, urging expansion and then contraction of fluid flow through the axial gap, and thus inhibiting the fluid flow through the axial gap.
The scope of the claims 1-16 in the issued patent US 10,443,736 is directed to a seal between a stator and an outer seal component. An axial gap exists between the radial surfaces of the stator and the outer seal. A recess is formed on the radial surfaces of the stator and the outer seal resulting in enlargement of the axial gap at the recess area. Thereby, urging expansion and then contraction of fluid flow through the axial gap, and thus inhibiting the fluid flow through the axial gap.
Generally, a continuation application claims are directed to inventions that were disclosed but not allowed in the parent application. Obvious modifications are not patentable.   



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675